In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1939V
                                         UNPUBLISHED


    CHRISTINE GUALTIER,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: June 5, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Meningococcal
                                                              Conjugate Vaccine, Tetanus Diphtheria
                        Respondent.                           acellular Pertussis (Tdap) Vaccine,
                                                              Hepatitis A (Hep A) Vaccine; Complex
                                                              Regional Pain Syndrome


Mary Patricia Hough, Law Offices of Moss & Hough, San Francisco, CA, for Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On December 19, 2018, Christine Gualtier filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including Complex Regional
Pain Syndrome, and related complications resulting from receiving five vaccinations to
her left deltoid on December 14, 2016, including the following Vaccine Table (Table)
vaccines: meningococcal conjugate vaccine, Tdap vaccine, and Hep A vaccine.3
Petition at 1; Stipulation, filed June 3, 2020, at ¶¶ 2, 4. Petitioner further alleges that the
vaccines were administered in the United States, she experienced the residual effects
1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
3Respondent noted that Petitioner also received typhoid and yellow fever vaccines in her left arm on this
date; however, those vaccines are not contained int eh Vaccine Injury Table and, therefore, are not
covered by the Vaccine Program. Stipulation at 1.
of her injury for more than six months, and there has been no prior award or settlement
of a civil action for damages as a result of her condition. Petition at 1, 5; Stipulation at
¶¶ 3-5. “Respondent denies that [P]etitioner’s alleged injury and residual effects, or any
other injury, were caused by her Tdap, meningococcal and/or hepatitis A vaccinations.”
Stipulation at ¶ 6.

       Nevertheless, on June 3, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $115,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                      )
CHRISTINE GUA LTIER                                   )
                                                      )
                       Petitioner,                    )
                                                      )       No. I 8-1939V (ECF)
V.                                                    )       Chief Special Master Corcoran
                                                      )
SECRETARY OF HEALTH                                   )
AND HUMAN SER VICES,                                  )
                                                      )
                       Respondent.                    )


                                         STIPULATION

        The parties hereby stipulate to the following matters:

        I.     Christine Gualtier ("petitioner") fi led a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa- IO to -34 (the "Vaccine

Program"). The petition seeks compensation for inj uries allegedly sustained follow ing

petitioner's receipt of tetanus-diphtheria-acellular pertussis (''Tdap''), meningococcal and

hepatitis A vaccines, which are contained in the Vaccine Injury Table (the ·'Table"), 42 C.F.R.

§ I00.3(a).

        2.     Petitioner received the Tdap, meningococcal and hepatitis A vaccines in her left

arm on December 14, 2016. 1

        3.     The vaccines were administered within the United States.

       4.      Petitioner alleges that she subsequent ly suffered Complex Regional Pain



        1
         Petitioner also received typhoid and yellow fever vaccines in her left arm on this same
date: however. those vaccines are not contained in the Vaccine Injury Table and. therefore. are
not covered by the Vaccine Program.